Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 20, 2019

                                       No. 04-19-00661-CV

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellant

                                                 v.

                                     Andrew Wayne BOCK,
                                           Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19802
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On September 26, 2019, appellant filed its notice of appeal. On October 31, 2019, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court on or before
December 3, 2019, that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court